DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	Claims 1-9, and 19-20 have been examined.
	Claims 10-18 have been cancelled.
Response to Arguments
Applicant’s arguments, see pages 6-8, filed on 12/31/2021, with respect to the rejection(s) of claim(s) 1-20 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Heuvel (US20140277924A1), and further in view of Manfredi (US20100004803A1). 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9, 19-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of copending Application No. 16800771. Although the claims at issue are not identical, they are not patentably distinct from each other as follows:
	In the claim 1 of the application discloses “A computer-implemented method on an aircraft comprising: receiving a sensor alert from a sensor; responsive to receiving the sensor alert, executing an alert solution associated with the sensor alert through one or more computers including non-transitory computer readable storage mediums on the aircraft; responsive to executing the alert solution, determining flight condition; determining flight condition is a crash condition; and responsive to determining flight condition is a crash condition, deploying a set of parachutes, a set of drogue  A computer-implemented method on a rotary-wing aircraft comprising: receiving a sensor alert; responsive to receiving the sensor alert, executing an alert solution associated with the sensor alert; responsive to executing the alert solution, determining a flight condition; determining if the flight condition is a crash condition; and responsive to determining the flight condition is a crash condition, initiating an emergency response.”, from this comparison it shows that the present application discloses the similar/same/identical limitations with broader means as specially in present claim further define system while copending claim further does not  define the system of claim 1 is similar/identical/same to the co-pending application claim 1's limitations.
	In the claim 19 of the application discloses “ A computer system comprising: one or more computer processors; one or more non-transitory computer readable storage media; and program instructions stored on the one or more computer readable storage media for execution by at least one of the one or more processors, the program instructions comprising: program instructions to receive a sensor alert; responsive to receiving the sensor alert, program instructions to execute an alert solution associated with the sensor alert; responsive to executing the alert solution, program instructions to determine flight condition; program instructions to determine flight condition is a crash condition; and responsive to determining flight condition is a crash condition, program instructions to deploying a set of parachutes, a set of drogue parachutes being deployed prior to primary parachutes, the drogue parachutes configured to slow the speed of the aircraft to a speed below performance thresholds of the primary parachutes.”, while in the copending application claim 17 of the patent discloses " A computer system for a rotary-wing aircraft, comprising: one or more computer processors; one or more computer readable storage media; and program instructions stored on the one or more computer readable storage media for execution by at least one of the one or more processors, the program instructions comprising: instructions to turning off the power to at least one of a main rotor engine and a tail rotor engine.”, from this comparison it shows that the present application discloses the similar/same/identical limitations with broader means as specially in present claim further define system while copending claim further does not  define the system of claim 19 is similar/identical/same to the co-pending application claim 17's limitations.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van den Heuvel (US20140277924A1), and further in view of Manfredi (US20100004803A1).
	Claim.1 Van discloses a computer-implemented method on an aircraft (see at least abstract, aircraft) comprising: receiving a sensor alert from a sensor (see at least fig.3-4,  p25, p28, p36-38, crash 
Van does not discloses deploying a set of parachutes, a set of drogue parameters being deployed prior to primary parachutes, the drogue parachutes configured to slow the speed of the aircraft to a speed below performance thresholds of the primary parachutes.
However, Manfredi discloses deploying a set of parachutes, a set of drogue parameters being deployed prior to primary parachutes, the drogue parachutes configured to slow the speed of the aircraft to a speed below performance thresholds of the primary parachutes (see at least fig.4-5, p67, determine how much time the system has to function before disaster, if time allows, a drogue parachute may be deployed to slow the aircraft prior to wing separation and parachute deployment or no wings will be separated and the parachute will deploy immediately, p14-16).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to modify Van to include deploying a set of parachutes, a set of drogue parameters being deployed prior to primary parachutes, the drogue parachutes configured to slow the speed of the 
Claim.7	Van discloses further comprising: determining sensor alert is resolved, and terminating the alert solution associated with the sensor alert (see at least fig.3-4, 9, p49, normal sensitivity state 404).
Claim.19 Van discloses a computer system comprising: one or more computer processor; one or more non-transitory computer readable storage media; and program instructions stored on the one or more computer readable storage media for execution by at least one of the one or more processors (see at least fig.5, p68-70, storage memory, p55, computer processors, that are coupled to a memory), the program instructions comprising: program instructions to receive a sensor alert (see at least fig.3-4,  p25, p28, p36-38, crash sensor 220, flight sensor 240); responsive to receiving the sensor alert, program instructions to execute an alert solution associated with the sensor alert (see at least fig.3-4, 9, p38); responsive to executing the alert solution, program instructions to determine flight condition; program instructions to determine flight condition is a crash condition (see at least fig.3-4, 9, p40, the crash risk level of the aircraft depends on the flight condition of the aircraft, and is based on the flight status information received from flight sensors (e.g., flight sensors 240) on the aircraft, and can further be based on warning signals from aircraft warning systems (e.g. aircraft warning system 250), p45); and responsive to determine flight condition is a crash condition(see at least fig.3-4, 9, abstract, deployment criteria, p40, the crash risk level of the aircraft depends on the flight condition of the aircraft, and is based on the flight status information received from flight sensors (e.g., flight sensors 240) on the aircraft, and can further be based on warning signals from aircraft warning systems (e.g. aircraft warning system 250), p45).
Van does not disclose program instructions to deploying a set of parachutes, a set of drogue parameters being deployed prior to primary parachutes, the drogue parachutes configured to slow the speed of the aircraft to a speed below performance thresholds of the primary parachutes.

It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to modify Van to include program instructions to deploying a set of parachutes, a set of drogue parameters being deployed prior to primary parachutes, the drogue parachutes configured to slow the speed of the aircraft to a speed below performance thresholds of the primary parachutes by Manfredi in order to for determined based on the representative signal from at least one environment sensor and/or signal representative of pilot incapacitation or loss of control (see Manfredi’s p25).
Claims 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van den Heuvel (US20140277924A1), Manfredi (US20100004803A1) as applied to claims 1 above, and further in view of Miller (US20180155038A1).
Claim.9 Van and Manfredi do not discloses wherein deploying a set of parachutes further comprises separating the aircraft into a first section and a second section based on a separation band.
However, Miller discloses wherein deploying a set of parachutes further comprises separating the aircraft into a first section and a second section based on a separation band (see at least fig.1, abstract, each of the parachute units is selectively deployed when the aircraft experiences an in-flight emergency,  ,p19, a plurality of parachute units 40 is provided and each of the parachute units 40 is coupled to the aircraft 12, selectively deployed when the aircraft 12 experiences an in-flight emergency, p16, p20).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to modify Van and Manfredi to include wherein deploying a set of parachutes .

Claims 2, is/are rejected under 35 U.S.C. 103 as being unpatentable over Van den Heuvel (US20140277924A1), Manfredi (US20100004803A1) as applied to claims 1, above, and further in view of Gershzohn (US20110240798A1).
Claim.2 The combination of Van and Manfredi do not discloses wherein: the sensor alert is a fire alert, the alert solution associated with the sensor alert comprises deploying a fire suppressant system.
However, Gershzohn discloses wherein: the sensor alert is a fire alert, the alert solution associated with the sensor alert comprises deploying a fire suppressant system (see at least fig.2, p37-41, initiates the fire/smoke suppressant mechanism 126).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to modify Van and Manfredi to include wherein: the sensor alert is a fire alert, the alert solution associated with the sensor alert comprises deploying a fire suppressant system by Gershzohn in order to for determine a location of the first event within the aircraft based on the sensor data and depower components of the aircraft associated with the first event (see Gershzohn’s p10).
Claims 3, is/are rejected under 35 U.S.C. 103 as being unpatentable over Van den Heuvel (US20140277924A1), Manfredi (US20100004803A1) as applied to claims 1  above, and further in view of Paul (US2127823A).
Claim.3 The combination of Van and Manfredi do not discloses wherein: the sensor alert is a freezing alert, the alert solution associated with the sensor alert comprises deploying a deicing system.

It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to modify Van and Manfredi to include wherein: the sensor alert is a freezing alert, the alert solution associated with the sensor alert comprises deploying a deicing system by Paul in order to devices for giving a warning when ice forms in the vicinity (see paul’s col.1, ln 1-5).
Claims 4, and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van den Heuvel (US20140277924A1), Manfredi (US20100004803A1) as applied to claims 1 above, and further in view of Groden (US20190033862A1).
Claim.4 The combination of Van and Manfredi do not discloses wherein the sensor alert is engine failure, the alert solution associated with the sensor alert comprises deploying a backup engine.
However, Groden discloses wherein the sensor alert is engine failure, the alert solution associated with the sensor alert comprises deploying a backup engine (see at least, p25-26, p33-34, enable short-term rotor operation even of the primary aircraft power plant (e.g. Fuel-powered engine) fails, p117, p131).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to modify Van and Manfredi to include wherein the sensor alert is engine failure, the alert solution associated with the sensor alert comprises deploying a backup engine by Groden in order to optimize for low risk, high performance, and/or other mission goals based on aircraft conditions (see Groden’ s p18).
Claim.6 The combination of Van and Manfredi do not discloses wherein: the sensor alert is low fuel, the alert solution associated with the sensor alert comprises turning off aircraft engines, locking engine throttle, and locking flight control surfaces.

It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to modify Van and Manfredi to include wherein: the sensor alert is low fuel, the alert solution associated with the sensor alert comprises turning off aircraft engines, locking engine throttle, and locking flight control surfaces by Groden in order to optimize for low risk, high performance, and/or other mission goals based on aircraft conditions (see Groden’ s p18).
Claims 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van den Heuvel (US20140277924A1), Manfredi (US20100004803A1) as applied to claims 1 above, and further in view of Claridge (US20190135428A1).
Claim.5 The combination of Van and Manfredi do not discloses wherein: the sensor alert is landing gear deployment failure, the alert solution associated with the sensor alert comprises deploying backup landing gear.
However, Claridge discloses wherein: the sensor alert is landing gear deployment failure, the alert solution associated with the sensor alert comprises deploying backup landing gear (see at least p92, a backup system to deploy the gear in an emergency situation).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to modify Van and Manfredi to include wherein: the sensor alert is landing gear deployment failure, the alert solution associated with the sensor alert comprises deploying backup landing gear by Claridge in order to for adjusting the speed and/or the pitch of the rotors, the aircraft can transition from a vertical flight configuration to a horizontal flight configuration and back(see Claridge’s abstract).
Claims 8 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van den Heuvel (US20140277924A1), Manfredi (US20100004803A1) as applied to claims 1 and 19 above, and further in view of Hayes (US20200408923A1).
Claim.8 The combination of Van and Manfredi do not discloses further comprising: transmitting a text communication periodically to a ground control device, wherein time between each text is a predetermined amount of time, and wherein the text communication comprises map coordinates and directional coordinates of the aircraft at the time of transmission.
However, Hayes discloses further comprising: transmitting a text communication periodically to a ground control device, wherein time between each text is a predetermined amount of time, and wherein the text communication comprises map coordinates and directional coordinates of the aircraft at the time of transmission (see at least p25, the wireless system, the aircraft (or one or more of the devices thereon) may periodically transmit position information (e.g. coordinates, altitude, and speed) to the serving base station, p45-46).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to modify Van and Manfredi to include further comprising: transmitting a text communication periodically to a ground control device, wherein time between each text is a predetermined amount of time, and wherein the text communication comprises map coordinates and directional coordinates of the aircraft at the time of transmission by Hayes in order to receive fixed position information of a fixed geographic location of a base station, and receive dynamic position information indicative of a three dimensional position of a mobile communication station on an aircraft (see Hayes’s p7).
Claim.20 The combination of Van and Manfredi do not discloses program instructions to transmit a text communication periodically to a ground control device, wherein time between each text is a 
	However, Hayes discloses program instructions to transmit a text communication periodically to a ground control device, wherein time between each text is a predetermined amount of time, and wherein the text communication comprises map coordinates and directional coordinates of the aircraft at the time of transmission (see at least p25, the wireless system, the aircraft (or one or more of the devices thereon) may periodically transmit position information (e.g. coordinates, altitude, and speed) to the serving base station, p45-46).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to modify Van and Manfredi to include program instructions to transmit a text communication periodically to a ground control device, wherein time between each text is a predetermined amount of time, and wherein the text communication comprises map coordinates and directional coordinates of the aircraft at the time of transmission by Hayes in order to receive fixed position information of a fixed geographic location of a base station, and receive dynamic position information indicative of a three dimensional position of a mobile communication station on an aircraft (see Hayes’s p7).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARDUL D PATEL whose telephone number is (571)270-7758. The examiner can normally be reached Monday-Friday 8am-5pm (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on 5712703832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARDUL D PATEL/               Primary Examiner, Art Unit 3662